IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-50142
                        USDC No. W-94-CV-354



JAMES TYRONE RIGGS,

                                         Plaintiff-Appellant,


versus

BRENT BUTTON, SHERIFF; HILL COUNTY,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        - - - - - - - - - -
                           June 20, 1996
Before HIGGINBOTHAM, DUHE’ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     James Tyrone Riggs, #646177, seeks in forma pauperis (IFP)

status to appeal the district court’s dismissal of his 28 U.S.C.

§ 1983 complaint.   Riggs does not present an issue of arguable

merit for appeal against Hill County because he failed to allege

any specific facts showing how Hill County was directly involved

in the alleged constitutional violation or that its policies

caused the violation.   Riggs’ disagreement with the type of


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-50142
                                - 2 -

medical treatment he received for injuries he does not describe

as serious does not amount to a constitutional violation.

Because Riggs has not shown that Button disregarded a substantial

risk of serious harm, he failed to allege a constitutional

violation, and the district court did not abuse its discretion by

dismissing his complaint pursuant to § 1915(d).   See Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991); Jackson v. Cain, 864
F.2d 1235, 1246 (5th Cir. 1989).

     Having reviewed the record and the relevant law, we DENY the

motion for IFP because this appeal does not involve legal points

arguable on their merits.   Jackson v. Dallas Police Dep't, 811
F.2d 260, 261 (5th Cir. 1986).   Thus, the appeal is frivolous and

is DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5th Cir. R. 42.2.

     Riggs appeal does not present "exceptional circumstances"

that would require the appointment of counsel to apeal the

dismissal of his civil rights suit.   See Ulmer v. Chancellor, 691
F.2d 209, 212 (5th Cir. 1982).   Riggs’ motion for appointment of

counsel to appeal the dismissal of his civil rights suit is

DENIED.

     MOTION FOR LEAVE TO PROCEED IFP DENIED.   APPEAL DISMISSED.
MOTION FOR APPOINTMENT OF COUNSEL DENIED.